Citation Nr: 0516407	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-22 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for status 
post left total knee replacement, for the period from October 
1, 1998, to March 25, 2001.  

2.  Entitlement to a rating higher than 60 percent for status 
post left total knee replacement, from May 1, 2002.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1957 to 
March 1960.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a May 1999 rating decision, in 
which the RO, inter alia, denied a rating higher than 30 
percent for status post left total knee replacement.  The 
veteran filed a notice of disagreement (NOD) in June 1999, 
and the RO issued a statement of the case (SOC) in August 
1999.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 1999.  

In a February 2001 decision, the Board denied the veteran's 
claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
Order in October 2004, the Court vacated the Board's decision 
and remanded the matter to the Board for further proceedings 
consistent with the Court's Order.  Later in October 2004, 
the RO increased the veteran's disability rating for status 
post left total knee replacement to 60 percent, effective May 
1, 2002.  In doing so, the RO granted a temporary total 
evaluation under 38 C.F.R. § 4.30, based on convalescence, 
effective March 26, 2001.  It also assigned a 100 percent 
schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5055, effective May 1, 2001.  

Thus, excluding all periods for which the veteran has been 
awarded a 100 percent disability rating, the questions before 
the Board remain those issues as noted on the title page.  

In January 2005, the veteran granted a power-of-attorney in 
favor of Jeany Mark, a private attorney, and thus revoked his 
previous power-of-attorney with Disabled American Veterans.  
Later in January 2005, the Board sent the veteran's attorney 
a letter, inviting her to submit additional argument and/or 
evidence in support of the veteran's claim(s).  In May 2005, 
the veteran's attorney submitted additional written argument.  

The Board's decision on the claim for a rating higher than 30 
percent for status post left total knee replacement, for the 
period from October 1, 1998, to March 25, 2001, is set forth 
below.  The claim for a rating higher than 60 percent for 
status post left total replacement, from May 1, 2002, is 
addressed in the remand following the decision; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for a rating higher than 30 
percent for status post left total knee replacement, from 
October 1, 1998, to March 25, 2001, has been accomplished.  

2.  During the period from October 1, 1998, to March 25, 
2001, the veteran's left knee disability, status post left 
total knee replacement in July 1997, was manifested by 
objective findings of knee pain with medial joint palpation, 
minimal effusions that increase with activity, minimal 
crepitus, and limitation of flexion ranging from 85 degrees 
to 110 degrees with pain on terminal flexion; X-ray and bone 
scan revealed a possible loosening of the prosthesis, and a 
somewhat subluxated patella.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for status 
post left total knee replacement, for the period from October 
1, 1998, to March 25, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5055, 5256, 5261 and 5262 (1998-2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 (as 
in effect prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal for a rating higher than 30 
percent for status post left total knee replacement, from 
October 1, 1998, to March 25, 2001, has been accomplished.  

Through a May 2001 notice letter and August 1999 SOC, the RO 
notified the veteran of the legal criteria governing his 
claim(s), the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his 
claim(s).  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
invited the veteran to submit to the RO pertinent evidence he 
had in his possession that supported his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirement have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 1999 rating action on appeal; however, such makes 
sense as the VCAA was enacted more than a year after the May 
1999 rating decision.  In any event, the Board finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the veteran.  

As indicated above, the August 1999 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  Furthermore, in the May 2001 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter and SOC, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers 
from whom he wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim currently under consideration.    All pertinent medical 
records from the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania (Highland Drive VAMC), to include those 
associated with surgical revision of the left knee 
prosthesis, have been obtained.  Additionally, the veteran 
was provided VA examinations in March and December 1998, the 
reports of which are of record.   Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicate, existing evidence pertinent to the 
claim on appeal for a rating higher than 30 percent for 
status post left total knee replacement for the period from 
October 1, 1998, to March 25, 2001, that needs to be 
obtained.  

While, in a May 2005 letter submitted to the Board, the 
veteran's attorney reported that the veteran had recently 
been treated for his left knee disability at a VA medical 
facility, the attorney did not identify the specific VA 
facility or provide the date(s) of any such treatment.  As 
indicated above, the record includes Highland Drive VAMC 
records dated up to October 2004.  The Board also points out 
that any treatment records dated after October 2004 would 
have no bearing on the veteran's claim for a rating higher 
than 30 percent for status post left total knee replacement 
for the period from October 1, 1998, to March 25, 2001 (the 
claim decided herein).  As such, additional development for 
purposes of obtaining any recent VA treatment records is not 
warranted.  

The Board also finds that a remand for compliance with the 
Court's October 2004 Order to have the veteran undergo 
examination is not warranted.  The Court noted the veteran's 
last examination in 1998; however, while the veteran's claim 
was on appeal to the Court, the RO continued to develop the 
claim and the veteran underwent VA examinations in July 2001 
and August 2002  Moreover, inasmuch as the claim now under 
consideration is limited to the veteran's level of disability 
between October 1, 1998, and March 25, 2001, no further 
examination to adjudicate this aspect of the appeal is 
needed.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim on appeal for a rating higher than 30 percent for 
status post left total knee replacement, for the period from 
October 1, 1998, to March 25, 2001, at this juncture.  

II.  Background

In an April 1963 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for 
postoperative residuals of a meniscectomy of the left knee 
joint, effective November 28, 1962.  In a July 1970 rating 
decision, the veteran's disability rating was increased to 10 
percent, effective April 1, 1969.  In a January 1996 rating 
decision, the veteran's left knee disability rating was 
increased to 20 percent, effective June 28, 1995.  

On July 27, 1997, the veteran underwent a left total knee 
replacement at a VA medical facility.  

A November 1997 VA orthopedic clinic note reflects that the 
veteran reported that he was doing well following his left 
knee surgery.  He was walking, including walking on the 
treadmill and doing physical therapy as needed.  Although his 
knee was a little swollen, the swelling was improving.  On 
clinical evaluation, the veteran had full extension of the 
left knee with flexion to 100 degrees.  He had good varus and 
valgus stability, his incision was well healed, and he had no 
erythema or any other signs of cellulitis around the 
incision.  In addition, the examiner noted that the veteran 
had 1+ diffuse swelling above the left knee joint, no 
tenderness on palpation, and that the veteran was 
neurovascularly intact.  Radiographic study revealed good 
position of both the femoral and tibial components without 
signs of loosening.  The examiner noted that the veteran was 
doing fine following his left knee replacement, and that he 
was to return to the clinic in three months.  

The veteran was again seen in February 1998 at the VA 
orthopedic clinic.  The physician reported that the veteran 
had been doing well and ambulating without difficulty.  Range 
of motion of the veteran's left knee was from zero to 105 
degrees, and the post-surgery wound site was well healed, the 
skin intact, with no erythema or swelling.  The veteran was 
reported as being neurovascularly intact.  

In a March 1998 rating decision, the RO recharacterized the 
veteran's left knee disability as status post left total knee 
replacement and assigned a 100 percent rating under 38 C.F.R. 
§ 4.30, effective July 27, 1997, the date of the veteran's 
left knee arthroplasty. The RO assigned a  100 percent 
schedular rating for a period of one year, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, from October 1, 1997; and a 30 
percent rating, also under Diagnostic Code 5055, from October 
1, 1998.  

The report of a March 1998 VA orthopedic examination reflects 
the veteran's report of pain, swelling and stiffness of his 
left knee following his July 1997 knee replacement surgery.  
The veteran treated his symptoms with non-steroidal anti-
inflammatory drugs (NSAIDs), and he indicated that flare-ups 
were consistent at all times.  He used no crutches, brace, 
cane or corrective shoes when ambulating.  The veteran also 
reported that he experienced no episodes of dislocation or 
subluxation, and had no inflammatory arthritis, but that his 
left knee disability limited him in his daily activities. 

 On clinical evaluation, there was pain on range of motion of 
both knees with the left knee exhibiting marked swelling.  
Flexion of the left knee was to 90 to 95 degrees and 
extension was to 0 degrees.  Radiographic study of the left 
knee revealed no evidence of recent fracture or dislocation 
but identified that the veteran was status post left total 
knee prosthesis.  There were small effusions within both knee 
joints and generalized osteoporosis was also seen.  The 
diagnosis was advanced degenerative joint disease of both 
knees secondary to injuries.  The examiner noted that, 
although the veteran  had the prosthesis on the left, the 
left side was still swollen, with limitation of flexion to 90 
degrees.  

A July 1998 VA orthopedic clinic note reflects the veteran's 
complaints of some pain in his left knee, which had become 
progressively worse over the previous month.  The veteran 
indicated that the pain seemed to be just below the joint 
line of the left knee, and that he did not feel any crepitus, 
locking, or varus or valgus laxity.  He denied any fever, 
chills, or any redness or drainage from his left knee.  On 
clinical evaluation, the veteran's left knee was mildly 
swollen with a well-healed incision, and there was a good 
range of motion from 0 to 110 degrees.  There was no 
effusion, erythema, or warmth over the veteran's left knee, 
and there was also no joint line tenderness on palpation; 
however, the veteran did have some tenderness over the 
insertion site of the pes anserinus and also the tibial band.  
The examiner noted that he was otherwise neurovascularly 
intact distally in the left leg.  Radiographic study revealed 
a well-aligned left total knee prosthesis, with the patella 
tracked slightly laterally.  The assessment was  possible pes 
anserinus bursitis versus tendonitis.  

In September 1998, the veteran filed a claim for an increased 
rating for his left knee disability.  

The report of an October 1998 VA orthopedic examination 
reflects the  veteran's complaint of constant pain in his 
left knee for the previous two months because of his kneecap 
switching to the left, and his complaints of effusion.  The 
veteran reported that he could hardly walk and that he could 
not bend his left knee.  He also stated that his knee pain 
awakened him at night.  The examiner reported that the 
veteran used Ibuprofen for his knee, and that the veteran had 
a flare up of his left knee pain when he stood on his feet or 
walked for a long period of time.  The veteran did not use a 
brace for his knee joints or did he use a cane.  The veteran 
reported that improvement in his left knee disability had 
occurred four months after his surgery in 1997, but that 
thereafter his condition seemed to deteriorate.  

On clinical evaluation, the examiner noted that the left knee 
joint appeared to be swollen about one inch greater than the 
right knee joint.  There was tenderness of the medial aspect 
of the left knee joint, positive crepitus, and definite 
swelling with marked deformity.  In addition, there were 
multiple scars associated with the left knee.  The examiner 
stated that the left knee had angulation that was quite 
obvious, and that range of motion was 0 degrees extension to 
90 degrees flexion.  The diagnosis was status post left knee 
prosthesis, and small effusion within the left knee joint.  

An October 1998 VA emergency care center note reflects that 
the veteran's chief complaint was left knee pain.  The 
veteran reported that over the previous nine days he had had 
increased swelling and difficulty bending his left knee.  He 
denied trauma to the area.  On clinical evaluation, there was 
some point tenderness in the medial area of the patella, and 
some medial ligamentous laxity without erythema or warmth to 
the left knee joint.  Radiographic study of the left knee 
revealed the patellar component was more irregular than shown 
on previous films.  The impression was left knee pain.  

A November 1998 VA orthopedic clinic note reflects that the 
veteran had been doing well following his left knee 
replacement until two weeks previously, when he awakened one 
morning with significant left knee pain.  The pain was global 
in nature but tended to localize in the medial and lateral 
aspects of the knee.  While in general, the veteran's knee 
pain was associated with to activity, it still would awaken 
him at night.  On clinical evaluation, there was minimal 
effusion of the left knee, and range of motion was from 0 to 
about 85 degrees, with terminal flexion being very painful.  
The left knee was stable to varus and valgus stressing as 
well as relatively stable to anterior and posterior 
translation of the tibia with the knee flexed.  There was 
some pain with medial joint line palpation, and this was more 
pronounced with flexion and extension.  The assessment was 
rule out infection and aseptic loosening.  

Later in November 1998, a VA orthopedic clinic note reflects 
the veteran's report that his left knee pain was considerably 
improved, although he had persistent medial and lateral joint 
pain, especially when standing.  Additionally, the veteran 
reported that he was not limited in his ambulatory ability by 
this pain as it did not bother him as much, compared to 
standing, when he was walking.  Radiographic studies revealed 
what appeared to be a well-fixed and well-aligned total knee 
arthroplasty.  There was some subluxation of the patella.  
Range of motion left knee was from about 0 to 90 degrees with 
terminal flexion somewhat painful.  It was noted that, at two 
very specific points on the medial and lateral aspects of the 
left knee joint, pain could be elicited with palpation.  In 
addition, on the lateral aspect of the joint, there was a 
slip of tissue that could be palpated snapping over a small 
bony prominence.  

The physician commented that infection had been ruled out as 
the cause of the veteran's knee pain, as injections of 
lidocaine had provided 100 percent pain relief.  The 
physician noted his suspicion that the veteran was having 
some sort of "snapping tissue phenomenon" where a fold of 
synovium or other tissue was repetitively snapping over the 
prominence.  The physician commented that the veteran had 
been spontaneously improving since his last visit.  The 
diagnostic injection that day was thought to demonstrate that 
it was probably not aseptic loosening but a snapping tissue 
phenomenon.  The examiner noted his opinion that no surgical 
intervention was in order.  

A January 1999 VA orthopedic clinic note reflects a comment 
that the veteran had been doing relatively well since his 
left total knee arthroplasty a year and a half previously.  
The veteran then  reported still having some medial and 
lateral pain in the left knee, and that he had some slips of 
soft tissue that seemed to be clicking when the knee would 
flex.  Otherwise, the veteran said that the knee felt better 
than it had the last time.  Range of motion of the left knee 
was from 0 to 110 degrees.  There was no evidence of 
erythema, warmth, or swelling of the left knee, and the 
incision was well healed.  There was an area medially of soft 
tissue that could be felt and that seemed to be somewhat 
painful to the veteran.  Radiographic study revealed a well-
fixed knee prosthesis with no slippage or change since the 
last visit.  The examiner commented that the veteran was 
doing well after a left total knee arthroplasty.

An April 1999 orthopedic clinic note reflects that, on 
clinical evaluation of the left knee, there was moderate 
effusion, a well-healed scar, no erythema or warmth, range of 
motion from 0 to110 degrees, a lack of varus or valgus stress 
or instability, and no crepitus.  Radiographic study revealed 
well-positioned femoral and tibial components.  The 
assessment was recurrent effusion secondary to possible 
malpositioned patella component.  

Also in April 1999, radiographic study of the veteran's left 
knee revealed a three-part left total knee arthroplasty with 
the components aligned as they had been in January 1999.  
There was no evidence of loosening or other abnormality.  
Later in April 1999, a bone scan of the left knee later in 
April 1999, revealed mild increased activity surrounding the 
left total knee prosthesis, suggestive of possible loosening.  
There was no sign of infection.  

A May 1999 VA orthopedic clinic note reflects that several 
workups for knee infection had been negative.  The veteran 
had had continued chronic knee pain since about four months 
after surgery, which was greater laterally than medially, 
mostly with activity.  He also had rest pain at night that 
awakened him.  In addition, the veteran had effusions that 
were minimal but that became severe with increased activity.  
On clinical evaluation, the veteran had minimal effusion, 
left knee scars were well healed, there was no erythema or 
warmth in the left knee, and range of motion of the knee was 
from 0 to 110 degrees.  In addition, the veteran's left knee 
did not exhibit varus or valgus instability but there was 
minimal crepitus.  It was additionally noted that previous X-
rays had shown a well-positioned prosthetic component of the 
femur and tibia but had shown that the patella was riding 
laterally and was somewhat subluxated.  The examiner noted 
that a  revision of the left total knee arthroplasty was 
planned.  

A June 2000 orthopedic clinic note reflects the veteran's 
report that he was feeling relatively well, although he 
continued to complain of pain and effusion in his left knee.  
On clinical evaluation of the left knee, there was no 
particular point tenderness, erythema or point discharge.  
There was effusion into the knee joint and 15cc of fluid was 
aspirated.  Radiographic study revealed no signs of loosening 
or significant malalignment of the prosthesis.  

An October 2000 orthopedic clinic note reflects the veteran's 
report of getting by even in light of recurrent pain and 
effusion into his left knee.  

A February 2001 orthopedic clinic note reflects that bone 
scans had revealed some signs of loosening of the prosthesis 
in the veteran's left knee, although nothing specific.  The 
veteran reportedly worked at a VA facility in its file room.  
Clinical evaluation of the left knee revealed range of motion 
of 0-100 degrees.  The knee was stable to anterior and 
posterior stress.  The veteran was noted to open to valgus 
stress, and there was clicking and pain medially and 
laterally.  There was also peripatellar pain with patellar 
glide.  The assessment was failed left total knee 
arthroplasty, with recurrent effusions.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Here, the Board will focus on the level of 
impairment during the period now under consideration.

The residuals of the veteran's service-connected left total 
knee replacement have been  evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  That diagnostic code provides 
for assignment of a 100 percent evaluation for one year 
following the implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

The medical evidence pertinent to the period from October 1, 
1998, to March 25, 2001, reveals findings indicative of 
impairment associated with the service-connected left knee 
disability are chronic knee pain that increases on activity, 
pain on rest at night, minimal effusions that increase with 
activity, minimal crepitus, diagnostic studies of possible 
loosening of the prosthesis and that the patella is riding 
laterally and is somewhat subluxated, as well as limitation 
of flexion ranging from 85 degrees to 110 degrees with pain 
at terminal flexion.  

Here, although flexion was moderately limited, extension, 
consistently measured as being to zero degrees, is normal.  
See 38 C.F.R. § 4.71, Plate II ( establishing standard range 
of knee motion as from zero degrees (on extension) to 140 
degrees (on flexion)).  No functional loss was associated 
with the veteran's crepitus, which was described as minimal.  
The veteran complained of constant pain and swelling, which 
increase with activity.  While there is some documented 
objective evidence of these symptoms, it is notable that, 
during the period under consideration, it does not appear 
that the veteran used a a knee brace or other aids to 
ambulate, such as a cane.  

The pertinent medical evidence reflects the possibility of 
some loosening of the left knee prosthesis necessitating a 
planned surgical revision; the revision took place on March 
26, 2001.  A surgical note pertaining to the procedure 
reflects that it was discovered that the femoral component 
was too internally rotated and the patella was subluxing 
laterally.  It also appeared that the femoral component was 
overhanging medially and the tibial component overhanging 
post medially, by a couple of millimeters.

The Board emphasizes that the rating assigned for the period 
from October 1, 1998, to March 25, 2001, depends on medical 
findings relevant to  that period and not on future events, 
including surgical revision.  See Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (in claim for service 
connection, allegations of a future disability are not 
sufficient for an award of compensation).  Furthermore, the 
veteran has been compensated for his additional disability 
since his surgical revision on March 26, 2001.  

Here, in view of the evidence cited above, the Board finds 
that, for the period from October 1, 1998, to March 25, 2001, 
the assigned 30 percent evaluation adequately compensates the 
veteran for the limitation of motion, pain and swelling 
associated with his left knee condition.  There is no basis 
for more than the assigned 30 percent evaluation based on 
evaluation of the veteran's disability by analogy under 
diagnostic codes 5256, 5261, or 5262.  In this respect, the 
veteran's left knee disability did not result in chronic 
residuals manifested by severe painful motion or weakness in 
the effected extremity.  

Although as much as a 50 percent evaluation is assignable 
under Diagnostic Code 5261 for limitation of extension, the 
veteran, as noted above, had full range of motion on 
extension of the left knee during the period in question.  
(The Board notes that the veteran had left knee extension 
limited to five degrees when seen in the VA outpatient clinic 
in August and September 1997, but this appears to have 
represented a transitory sequela of the knee replacement and 
not a permanent or chronic residual of the surgery.)  Hence, 
even if the veteran's  complaints of constant knee pain and 
increased swelling on activity are considered,  there is no 
medical indication that such symptoms could, even during 
flare-ups, result in functional loss comparable to extension 
limited to 30 degrees, which is required for assignment of a 
40 percent evaluation under Diagnostic Code 5261.  Similarly, 
there is no evidence of, or a showing of disability 
comparable to, nonunion of the tibia and fibula with loose 
motion requiring a brace for the left knee.  There is 
therefore no basis for assignment of an evaluation greater 
than the currently assigned 30 percent under Diagnostic Codes 
5262.  

Furthermore, while problems of chronic pain and swelling are 
present, especially on increased activity, due to the left 
knee disability, the fact remains that significant movement 
of the left knee is possible, even considering the veteran's 
complaints of pain and swelling.  As there is no evidence of, 
or of disability comparable to, ankylosis of the knee, there 
is no basis for assignment of an evaluation in excess of 30 
percent under Diagnostic Code 5256.  

Apart from consideration of the veteran's claim by analogy 
under Diagnostic Codes 5256, 5261, and 5262, there is little 
medical evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  While 
the veteran's initial knee replacement in July 1997 did 
eventually fail, as not above, the objective evidence did not 
indicate varus or valgus instability, and the veteran walked 
without the use of such aids as a knee brace, cane or 
crutches.  Moreover, severe left knee pain has been 
objectively demonstrated only at terminal left knee flexion, 
and on only one occasion-in  early November 1998-when  the 
examiner described the veteran's terminal flexion as "very 
painful."  When seen in late November 1998, however, 
terminal flexion was described as only "somewhat painful."  
Moreover, the range of knee flexion had actually increased by 
that time.  By June 2000 the veteran reported that his left 
knee was feeling relatively well.  

Thus, although the veteran apparently experiences increased 
pain and swelling with increased activity such as walking or 
standing for prolonged periods, there is no showing of 
chronic severe pain as a residual of the left total knee 
replacement.  Some degree of functional impairment resulting 
from the pain and discomfort associated with the left total 
knee replacement is contemplated in the 30 percent rating 
currently assigned.  Hence, the Board concludes that, during 
the period under consideration, the criteria for the next 
higher evaluation of 60 percent under Diagnostic Code 5055 
are neither met nor more nearly approximated.  See 38 C.F.R. 
§ 4.7.  In reaching this conclusion, the Board has considered 
the extent of functional loss due to pain or other factors.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 202, 204-7 
(1995).    

The Board notes that the veteran had a history of traumatic 
arthritis in the left knee with knee instability, which was 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5259, prior to his knee replacement.  However, the left total 
knee replacement in July 1997 resulted in an evaluation under 
the specific diagnostic code for knee replacement.  
Diagnostic Code 5055 provides a minimum evaluation of 30 
percent, which is the maximum schedular evaluation available 
under Diagnostic Code 5257 for knee instability; hence, 
Diagnostic Code 5257 provides no basis for assignment of a 
higher evaluation.  The Board also finds that removal of the 
knee joint renders a separate compensable evaluation under 
Diagnostic Code 5003 for degenerative arthritis of the knee 
inapplicable.  

The rating schedule itself directs that the knee replacement 
be rated under specific criteria that include residual 
weakness, pain or limitation of motion.  Separate compensable 
ratings for instability and arthritis, or painful motion, 
under Diagnostic Codes 5003 and 5257, would appear to 
constitute impermissible pyramiding in such circumstances-
that is,  the evaluation of the same manifestations of 
disability under various diagnoses resulting in an artificial 
inflation of the service-connected rating.  See 38 C.F.R. § 
4.14 (2004).  To do so in this case would effectively 
supplant the specific rating criteria and rating codes 
contained in Diagnostic Code 5055 for evaluation of the 
higher degrees of disability than the minimum schedular 
rating of 30 percent.  Accordingly, separate compensable 
evaluations under codes 5003 for arthritis and 5257 for knee 
instability are not warranted in this case.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,703 (1998).

Further, while, under certain circumstances, separate ratings 
may be assignable for post-surgical scars (see Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14), here, the record 
presents no basis for assignment of any compensable rating 
for post-surgical scars during the period in question.  The 
examiners described the scars associated with the left knee 
surgeries as well healed and consistently have found no 
erythema or warmth at the surgical site.  There is thus no 
evidence of infection or ulceration of the scars.  Moreover, 
there is no showing,  that the scars are tender and painful 
on objective demonstration; there is also no indication that 
the scars, themselves, result in limitation of function of 
the knee.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
and 7805 (as in effect prior to August 30, 2002).  .  

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  The Board also 
finds that there is no showing that at any point during the 
period from October 1, 1998, to March 25, 2001, the veteran's 
status post left total knee replacement has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the August 
1999 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or frequent periods of 
hospitalization.  Indeed, a February 2001 VA clinic note 
refers to the veteran's employment with VA, and the veteran 
was not hospitalized for the left knee at any point during 
the period in question.  There also is no evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for status post left 
total knee replacement, during for the period from October 1, 
1998, to March 25, 2001, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim; hence, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating higher than 30 percent for status post left total 
knee replacement, for the period from October 1, 1998, to 
March 25, 2001, is denied.


REMAND

With respect to the veteran's claim for a rating higher than 
60 percent for a status post left total knee replacement, 
from May 1, 2002, as noted above, the veteran is currently 
receiving the highest disability rating, 60 percent, under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, for the 
veteran to prevail on his claim for a rating higher than 60 
percent for status post left total knee replacement from May 
1, 2002, the evidence would need to show that a higher rating 
was warranted on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  

Based on her written argument submitted to the Board in May 
2005, the veteran's attorney does not appear to be aware of 
the veteran's assigned 60 percent disability rating for his 
status post left total knee replacement.  In light of this 
fact, the Board believes the RO should clarify with the 
veteran's attorney whether she does in fact wish to continue 
with the current appeal for a rating higher than 60 percent 
for status post left total knee replacement from May 1, 2002.  

If the attorney responds in the affirmative, the RO should 
request that the attorney identify the VA medical facility at 
which the veteran has recently been treated, as well as the 
dates of such treatment; obtain the identified treatment 
records; then adjudicate the veteran's claim for a higher 
rating from May 1, 2002.  , to specifically include on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  
To ensure that the all due process requirements are met, , 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for a rating higher than 60 percent for status post left 
total knee replacement from May 1, 2002, on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the veteran 
provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for a rating 
higher than 60 percent for status post left total knee 
replacement from May 1, 2002, on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify with the 
veteran's attorney whether she desires to 
continue with the veteran's claim for a 
rating higher than 60 percent for status 
post left total knee replacement from May 
1, 2002, noting that a higher rating 
would only be available on an extra-
schedular basis.  

2.  If the attorney responds in the 
affirmative, the RO should undertake all 
action requested in the following 
paragraphs.  

3.   The RO should ask the veteran's 
attorney to identify the VA medical 
facility at which she claims the veteran 
was recently treated, and the dates of 
such treatment, then undertake 
appropriate efforts to obtain such 
records.  In requesting the identified 
records, the RO should follow the current 
procedures set forth in 38 C.F.R. § 3.159 
(2004), as regards requesting records 
from Federal facilities.  All records 
received should be associated with the 
claims file.  

4.  The RO should also send to the 
veteran and his attorney a letter 
requesting the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim for a rating higher than 60 percent 
for status post left total knee 
replacement from May 1, 2002.  

The RO should also invite the veteran to 
submit all evidence in his possession 
that is pertinent to the claim, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for a rating higher than 60 
percent for status post left total knee 
replacement from May 1, 2002, to 
specifically include on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
all additional legal authority 
considered, along with  clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


